Title: Minutes of the Board of Commissioners for the University of Virginia, [1–4 August] 1818
From: Board of Commissioners for the University of Virginia
To: 


[1–4 August 1818]
The Commissioners for the “University of Virginia” having been required by law to meet at the tavern in Rockfish gap on the blue ridge, on this first day of August 1818, the following members attended (to wit) Creed Taylor, Peter Randolph, William Brockenbrough, Archibald Rutherford, Archibald Stuart, James Breckenridge Henry E. Watkins, James Madison, Armistead T. Mason, Hugh Holmes, Philip C Pendleton, Spencer Roane, John Mc. Taylor, John G. Jackson, Thomas Wilson, Philip Slaughter, William H Cabell, Nathaniel H. Claiborne, Thomas Jefferson, William A. G. Dade, & William Jones, and their appointments, being duly proven, they formed a board and proceeded to the discharge of the duties prescribed to them by the act of the Legislature entitled “An Act appropriating a part of the revenue of the literary fund, and for other purposes.[”]
Thomas Jefferson Esqr: was unanimously elected President of the board, & Thomas W. Maury appointed secretary, who appeared and took his seat as such.
The board proceeded to the first duty enjoined on them (to wit) to enquire & report a proper scite for the University; whereupon the towns of Lexington & Staunton, and the central College, were severally proposed; and after some time spent in debate thereon, on motion of Mr. Rutherford it was
Resolved that the consideration be postponed for the present.
On motion by Mr. Dade (who stated it to be his object to ascertain the sense of the board on the question, Whether the board would visit the several places proposed for the scite of the University at the same moment that he himself was opposed to the adoption of such resolution) that when this board adjourns, it shall be to Lexington in the County of Rockbridge, it was unanimously decided in the negative.
On motion resolved that a select committee of six members be appointed by ballot to consider & report on all the duties assigned to this board, except that relating to the scite of the University, and a committee was appointed of Mr. Jefferson Mr. Madison Mr. Roane, Mr. Stuart, Mr. Dade & Mr. Breckenridge.
On a motion by Mr. Stuart that when the board adjourns, it shall be to the town of Staunton, in the County of Augusta, it was decided in the negative.
On motion resolved that when this board adjourns, it will adjourn till 9. oClock on Monday Morning.
And the board was accordingly adjourned till 9. oClock on Monday Morning.
Monday August 3rd: 1818
The Board having met according to adjournment.
On the motion of Mr. Roane Resolved that the board will now proceed to declare its opinion which of the three places proposed, to wit Lexington, Staunton or the Central College is most convenient and proper for the site of the University of Virginia and on a call of the votes nominally, Mr. Breckenridge, Mr. Pendleton & Mr. J Mc. Taylor, voted for Lexington, Mr. Stuart & Mr. Wilson for Staunton and Mr. Creed Taylor, Mr. Randolph, Mr. Brockenbrough, Mr. Rutherford, Mr. Watkins, Mr. Madison, Mr. Mason, Mr. Holmes Mr. Roane, Mr. Jackson, Mr. Slaughter, Mr. Cabell, Mr. Claiborne Mr. Jefferson, Mr. Dade, & Mr. Jones voted for the central college, so it was resolved that the central college is a convenient & proper place for the site of the University of Virginia.
Resolved that this declaration of the opinion of the board be referred to the committee appointed on Saturday with instructions that they include it with the other matters referred to them & report thereon; and that they retire forthwith to prepare & make their report.
Whereupon the committee withdrew, and after some time returned to their seats, and delivered in their report, which having been considered and sundry amendments made thereto, was, upon the question put, passed by the unanimous vote of the board.
Resolved that the secretary prepare without delay, two fair copies of the said report, to be signed each by every member present, and, to be forwarded by the President, one of them to the Speaker of the Senate, and the other to the Speaker of the House of Delegates.
And the board adjourned to tomorrow Morning 9. OClock.
Tuesday August 4th: 1818.
The board met according to adjournment.
The Secretary according to order, produced two fair copies of the report of the committee as amended & agreed to by the board, which were then signed by the attending members.
On motion of Mr. Roane seconded by Mr. Breckenridge.
Resolved unanimously “that the thanks of this board be given to Thomas Jefferson Esqr. for the great ability, impartiality & dignity, with which he has presided over it’s deliberations.”
The question being then put,
Resolved that this board is now dissolved.

(Signed) Th: Jefferson
Attest:
Th: W Maury Secy.

